DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2020 and 06/14/2021 have been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claim 1-14 are pending in this application and examined in this Office Action.

Grammar:  Claim 10 recites “an artificial pluripotent stem cell.”  The specification does not provide a definition of an “artificial pluripotent stem cell.”  For purposes of this Office Action, the “artificial pluripotent stem cell” is interpreted to mean an induced pluripotent stem cell.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.	Regarding claim 1, the second part of the claim recites “the platelet producing step is performed in the presence of at least one of glycine and cysteine.” It is not clear if it is the megakaryocytes or the platelets which are cultured in the presence of “the at least one of glycine and cysteine.”
2.	Claim 11 recites “derived from human.”  What the megakaryocyte is derived from is not clear and could be human iPS cells, human ES cells, or human fibroblasts.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claims 1, 8-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hirose et al (US 2018/0282697) (Hirose) as evidenced by the IDMD media product profile sheet (cited on IDS filed 03/18/2020 as document no. 8).

Hirose discloses a method for producing purified platelets from a culture of megakaryocytes [0001] (the claimed “a method for producing platelets comprising a platelet producing step of producing platelets from megakaryocytes;” claim 1 part 1, and preamble).  The IDMD media, as evidence by the product prolife sheet discloses the media comprises glycine at 0.3 g/L (0.4 mmol/L) and cysteine at 0.09124 g/L (1.5 mmol/L) (the claimed “the platelet producing step is performed in the presence of at least one of glycine and cysteine;” claim 1, part 2). 
Hirose discloses BCL-xL was transduced into megakaryocytes  [0094] (the claimed “wherein the megakaryocyte is an immortalized megakaryocyte,” claim 8).
Hirose discloses [0050] culturing iPS cells (the claimed “wherein the megakaryocyte is derived from pluripotent cells;” claim 9) (the claimed “wherein the pluripotent cell is an artificial pluripotent stem cell;” claim 10).
Hirose discloses [0078] the iPS cells are human (the claimed “wherein the megakaryocyte is derived from human;” claim 11).
Hirose discloses [0064], [0085] culturing the megakaryocytes into platelets in IMDM media (the claimed “A method for producing a platelet product comprising a product producing step of producing a platelet product from platelets, wherein the platelets are obtained using the method for producing platelets according to claim 1;” claim 12).  
Hirose discloses [0071] the platelets can be mixed with erythrocytes (the claimed “other component;” claim 13) (the claimed “A method for producing a blood product, comprising: a blood product producing step of producing a blood product by mixing platelets and other components, wherein the platelets are obtained using the method for producing platelets according to claim 1;” claim 13). 
Hirose discloses [0097] the megakaryocytes were seeded at 2 X 10 5 cells/ 2 ml, which is the claimed 1 X 10 5 / 1 ml (claim 14).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 2-4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (US 2018/0282697) as applied to claims 1, 8-14 above and further in view of Schemmer et al (“Glycine reduces platelet aggregation,” Amino Acids (2013) 44:925–931) (Schemmer). The teachings of Hirose above are incorporated herein in their entirety. 
Hirose differs from the claims in that the document fails to disclose glycine present in the culture media at a concentration of 2 mmol/ or more (first issue) or a starting megakaryocyte cell density of 3 X 105 or more (second issue).  However, Schemmer cures the deficiency.

A.	first issue (glycine present in the culture media at a concentration of 2 mmol/ or more)
Schemmer discloses glycine reduces platelet aggregation (title).  Schemmer discloses (abstract) glycine prevents aggregation of platelets in a dose dependent manner via mechanisms involving a glycine receptor. 
Schemmer discloses culture in glycine in vitro (1-10mM) also blunted rat platelet aggregation (Abstract) (the claimed “wherein the concentration of glycine is 2 mmol/L or more;” claim 2) (the claimed “wherein the concentration of glycine is 6 mmol/L or more;” claim 3).  
Regarding claim 4, Schemmer fails to disclose the glycine is present at 11 to 21 mmol/L.  However, it would have been obvious to one of ordinary skill to use glycine at a concentration of 11 to 21 mmol/L in the culture media as suggested by Schemmer in view of the teachings of Schemmer that glycine prevents platelet aggregation.  One of ordinary skill would have been motivated to optimize culture conditions and prevent platelet aggregation during platelet production. Such optimization is within the purview of one of ordinary skill in the art.
One of ordinary skill would have had a reasonable expectation of success in using glycine in a method for producing platelets at concentrations of 11 to 21 mmol/L in view of the teachings of Schemmer that glycine prevents aggregation of platelets in a dose dependent manner. 
One of ordinary skill would have been motivated to use glycine at a higher concentrations and prevent platelet aggregation in view of the teachings of Hirose [0002] disclosing a stable supply of platelets is important because platelet preparations are administered to patients showing large volume blood loss during surgery. 

B.	second issue (a megakaryocyte cell density at a start of production of the platelets is 3x105 cells/mL or more)
Hirose discloses a method of producing high quality purified platelets from a culture of megakaryocytes by separating and purifying a large amount of platelets in a single batch [0006].	Hirose discloses [0097] the cells were seeded at 2x105 cells / 2ml.  
It would have been obvious to one of ordinary skill to modify the method of Hirose by seeding the megakaryocytes at a higher concentration (3x105 cells/mL or more) in order to obtain a large amount of platelets in a single batch as suggested by Hirose [0006] (the claimed “wherein a megakaryocyte cell density at a start of production of the platelets is 3x105 cells/mL or more;” claim 7). 
One of ordinary skill would have had a reasonable expectation of success in seeding the megakaryocytes at a higher density as a matter of routine optimization of culture conditions.
One of ordinary skill would have been motivated to seed the megakaryocytes at a  higher seeding density in view of the teachings of Hirose [0002] disclosing a stable supply of platelets is important because platelet preparations are administered to patients showing large volume blood loss during surgery. 

2.	Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (US 2018/0282697) as applied to claims 1, 8-14 above and further in view of Essex et al (“Redox Control of Platelet Aggregation,” Biochemistry 2003, 42, 129-136) (Essex).    The teachings of Hirose above are incorporated herein in their entirety.  
Hirose differs from the claims in that the document fails to disclose culture in a concentration of cysteine at 2 mmol/L or more.  However, Essex cures the deficiency.
Essex discloses cysteine at 300 uM was able to reverse aggregation caused by aggregation inducers such as LSARLAF (page 2, left column, third paragraph).  Essex does not disclose use of cysteine at concentrations of 2 mmol/L or greater.  However, Essex does disclose that increasing the concentration of cysteine to 300 mM under his condition cultures was able to reverse aggregation. One of ordinary skill would have been able to determine through routine optimization that amount of cysteine able to prevent or reverse platelet aggregation occurring under the culture condition used.  Routine optimization is within the purview of one of ordinary skill in the art (the claimed “wherein a concentration of cysteine is 2 mmol/L or greater;” claim 5) (the claimed “wherein the concentration of the cysteine is 2 to 11 mmol/L;” claim 6). 
It would have been obvious to one of ordinary skill to modify the method of Hirose by including cysteine at 2 mmol/L or more in view of the teachings of Essex that cysteine is able to reverse platelet aggregation.
One of ordinary skill would have had a reasonable expectation of success in using cysteine at concentrations greater than 2 mmol/L in view of the teachings of Essex that increasing the concentration can reverse platelet aggregation.  
One of ordinary skill would have been motivated to include a concentration of cysteine in the culture media which prevented platelet aggregation in view of the teachings of Hirose [0002] disclosing a stable supply of platelets is important because platelet preparations are administered to patients showing large volume blood loss during surgery. 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632